NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL DOBSON,                                 No. 20-15903

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05874-JAT-ESW

 v.
                                                MEMORANDUM*
CHARLES L. RYAN, Director of ADC
Prisons at Department of Corrections; et al.,

                Defendants-Appellees,

and

DAVID SHINN, Director; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                              Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Michael Dobson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal under 28 U.S.C.

§ 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Dobson’s action for failure to state a

claim because Dobson failed to allege facts sufficient to show that defendants were

deliberately indifferent to Dobson’s deep vein thrombosis treatment. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

construed liberally, plaintiff must present factual allegations sufficient to state a

plausible claim for relief); Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir.

2004) (prison officials act with deliberate indifference only if they know of and

disregard a risk to the prisoner’s health; medical malpractice, negligence or

difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      All pending motions are denied.

      AFFIRMED.




                                           2                                     20-15903